DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Status
This office action is in response to the request for continued examination under 37 CFR 1.114 filed on 01/29/2021. 
Claims 1-11 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“heat exchange parts”, “heating medium distribution portions”, “a combustion gas pass-through unit” in claim 1;
“a protruding portion” and “a recessed portion” in claim 6;
“first blocked portions” and “second blocked portions” in claim 7; and
“a first protruding piece”, “a second protruding piece”, “a first recessed piece”, and
“a second recessed piece” in claim 9.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[Note: The Notice of Allowance of copending Application No. 16/072,266 was mailed on 04/02/2021. However, at the time of this office action, U.S. Patent No. has not been assigned.]
Claims 1-11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6-10 of copending Application No. 16/072,266 in view of Ekelund et al. (US 7,669,643 B2), hereinafter Ekelund
As per independent claim 1, the copending Application No. 16/072,266 teaches a heat exchanger comprising: a plurality of heat exchange parts in which a plurality of heating medium channels (P1), through which a heating medium flows, and a plurality of combustion gas channels (P2), through which a combustion gas combusted in a burner flows, are alternately formed adjacent to each other in a space between a plurality of plates (claim 1, lines 1-5) 
a plurality of flanges each of which is formed to be bent at an edge of each of the plurality of plates, and a combustion gas pass-through unit (D) through which the combustion gas flowing in the combustion gas flow channel passes is formed at a part of an area of the edge of the plurality of plates in a state in which flanges of adjacent plates overlap, so that the combustion gas is distributed and discharged at a uniform flow rate through the combustion gas pass-through unit (D) (claim 1, lines 24-29)
The copending Application No. 16/072,266 does not explicitly disclose wherein the plurality of heat exchange parts are configured in a stacked structure, and heating medium distribution portions (124 and 154) are provided to form channels to be narrow in portions where a flow direction of the heating medium is switched in adjacently disposed heating medium channels (P1), wherein the combustion gas pass-through unit (D) is formed spaced apart at regular intervals in the vertical direction, and formed spaced apart at predetermined intervals in the horizontal direction. 
Ekelund teaches a heat exchanger (fig. 3) comprising a plurality of plates (1, fig. 3) which are arranged beside each other in such a manner that a heating medium channel (e.g. plate interspace; 3, 4, fig. 3) is formed between adjacent plates (1, fig. 3), which heating medium channels (3, 4, fig. 3) form first passages for a first medium and second passages for as second medium, wherein the first passages (3, fig. 3) and the second passages (4, fig. 3) are arranged Ekelund further heating medium distribution portions (e.g.. edge areas, 46, fig. 3) formed in such a way to throttle (i.e. narrow in portions where a flow direction of the heat medium is switched) the first medium flowing out into the heating medium channel (7, fig. 3), thereby, increasing the flow rate (e.g. velocity) of the heating medium and effectively removing the moisture (i.e. a condensation or a precipitation of liquid on the heat exchanger plates; col. 3, lines 40-68).
Therefore, one having ordinary skill in the art would be motivated to modify the heat exchanger to include heating medium distribution portions as taught by Ekelund in order to ensure proper heating medium flow rate in the heat exchanger. 

As per dependent claims 2-3, the details regarding the shapes of the heating medium distribution portions are taught by claim 6 of the copending Application.

As per dependent claim 4, claim 4 is identical to or taught by claim 2 of the copending Application.

As per dependent claim 5, the details regarding the heating medium channels (P1) formed in parallel inside each of the plurality of heat exchange parts are taught by claim 4 of the copending Application.

As per dependent claim 6, claim 6 is identical to or taught by claim 6 of the copending Application.

As per dependent claims 7-8, the details regarding the flow directions of the heating medium are taught by claim 7 of the copending Application.

As per dependent claim 9, claim 9 is identical to or taught by claim 8 of the copending Application.

As per dependent claim 10, claim 10 is identical to or taught by claim 9 of the copending Application.

As per dependent claim 11, claim 11 is identical to or taught by claim 10 of the copending Application.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-11 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the plurality of flanges each of which is formed to be bent at an edge of each of the plurality of plates, and a combustion gas pass-through unit (D) through which the combustion gas flowing in the combustion gas flow channel passes is formed at a part of an area of the edge of the plurality of plates in a state in which flanges of adjacent plates overlap, so that the combustion gas is distributed and discharged at a uniform flow rate through the combustion gas pass-through unit (D). However, this claim cannot be considered “allowable” at this time due to the rejection on the ground of nonstatutory double patenting set forth in this Office Action. Therefore upon the nonstatutory double patenting in this Office Action, further consideration of this claim with respect to the prior art will be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763